 In the Matter of UNITED STATES RUBBER COMPANY, EMPLOYERandIJNI'rEDRUBBER, CORK, LINOLEUM AND PLASTIC WORKERS OFAMERICA, CIO, PETITIONERCase No. 7-R-2698.-Decided February 20, 1948Mr. Peter J. dlonaghan,of Detroit, Mich., for the Employer.Hr. Robert E. Shuff,of Akron, Ohio, for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Detroit,Michigan, on August 8 and 18, 1947, before Harry N. Cassehnan,hearing officer. The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the National Labor Relations Board has delegated itspowers in connection with this case to a three-man panel consisting ofthe undersigned Board Members.*Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS Or FACT1.TIIE BUSINESS OF THE EMPLOYERUnited States Rubber Company, a New Jersey corporation, au-thorized to do business in Michigan, is engaged in the manufacture,sale, and distribution of tires and automotive equipment at Detroit,Michigan, where it operates two plants known as the Detroit Plant andthe Milwaukee or Hupp Plant.These plants, the only ones involvedin this proceeding, are operated by the Employer as a single plant forthe purpose of its operations.During 1946 the Employer purchasedraw materials valued in excess of $36,000,000, of which 90 percent wasshipped to the plants at Detroit from outside the State of Michigan.*Chairman Hei zog and Membei s Re%Holds and Murdock76NLIt B,No 43309 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDIts sales for the same period were in excess of $69,000,000, of which 75percent was shipped to points outside the State of Michigan.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that alloffice employees of the Employer in its Detroit plants, known as theDetroit and Hupp Plants, excluding' factory supervisors; productcontrol technical supervisors; technical personnel; tire engineeringand service branch representatives; outside salesmen; confidentialsecretaries, telegraph and teletype operators, and clerks; 2 time-studyengineers; industrial relations personnel; 3 senior accountants andauditors; buyers; salary pay-roll personnel; customer order men;officemethods engineers; confidential credit and accounts receivablepersonnel ; confidential cashiers ;MontgomeryWard charge em-1Board's Exhibit 7, a document prepared by the Employer which was received in evidenceand refeired to by the parties in their stipulation as to the appropriate unit, contains jobdescriptions of the excluded categories(with the exception of bus mileage motor coach clerksand first-aid attendants)It appears from this exhibit that some of the classificaotaonsaaluch the parties agreed to exclude fiom the unit are not confident in! employees as custom-arily defined by the BoardNevertheless, we see no reason to depart fiom the agreementof the parties as to the unit placement of such employees2In accordance with the parties' intention as expressed in their testimony and state-ments at the hearing, this excluded group comprises only the emplovees designated onBoard's Exhibit 7,supra,as "confidential secretaries," "confidential telegraph and teletypeoperators," and "confidential clerks," respectively, who "handle labor relations or person-nel matters" and who "have access to confidential records "J In accordance with the parties'intention as expressed in their testimony and statementsat the hearing, this excluded group comprises only those employees in the industrial rela-laons department who "are investigating or typing on labor relations matters" or have".accessto labor relations reeoi ds and including employment reeoids " UNITED STATES RUBBER COMPANY311ployees; production and load sheet checkers;bus mileage motor coachclerks;first-aid attendants;and all supervisors and professionalemployees as defined in the Act constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part ofthe investigation to ascertain representatives for thepurposes of collective bargaining with United States Rubber Com-pany, Detroit, Michigan,an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from thedate of this Direction,under the direction and supervision of theRegional Director for the Seventh Region, and subject to Sections203.61 and 203.62, of National Labor Relations Board Rules andRegulations-Series 5, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-inent, to determine whether or not they desire to be represented byUnited Rubber, Cork,Linoleum and Plastic Workers of America,CIO, for the purposes of collective bargaining.